Case 2:19-cv-10130-JAK-AS Document 23 Filed 06/22/20 Page 1 of 1 Page ID #:169




1    CENTER FOR DISABILITY ACCESS
     Ray Ballister, Jr., Esq., SBN 111282
2    Mark Potter, Esq., SBN 166317
     Amanda Seabock, Esq., SBN 289900
3    Dennis Price, SBN 279082
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
5    amandas@potterhandy.com
6    Attorneys for Plaintiff
7                               UNITED STATES DISTRICT COURT
8                              CENTRAL DISTRICT OF CALIFORNIA
9    Brian Whitaker,                             )   Case No.: 2:19-cv-10130-JAK-AS
                                                 )
10          Plaintiff,                           )
                                                 )   NOTICE OF SETTLEMENT AND
11     v.                                        )   REQUEST TO VACATE ALL
     The Viole' Family LLC, a California         )   CURRENTLY SET DATES
12
     Limited Liability Company;                  )
     Berich, Inc., a California Corporation; and )
13
     Does 1-10,                                  )
                                                 )
14
            Defendants                           )
                                                 )
15                                               )
                                                 )
16
17          The plaintiff hereby notifies the court that a global settlement has been reached in
18   the above-captioned case and the parties would like to avoid any additional expense,
19   and to further the interests of judicial economy.
20          The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
21   dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
22   parties will be filed within 60 days.
23
                                       CENTER FOR DISABILITY ACCESS
24
25
     Dated: June 22, 2020                    /s/ Amanda Seabock
26                                     Amanda Seabock
27                                     Attorney for Plaintiff

28


     Notice of Settlement             -1-                2:19-cv-10130-JAK-AS
